Title: To George Washington from Henry Knox, 13 February 1781
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            New Windsor 13 Feby 1781
                        
                        I have received the communication of your Excellency’s intentions the next campaign, with instructions to me
                            to use every exertion in our power to procure those articles which we shall want in a capital operation against New
                            York—or against Charlestown, Savanna, Penobscot, &ca, in case of our inability to undertake the siege of the first
                            and principal object.
                        I shall with peculiar pleasure exert myself to the utmost of my power, with the materials within my reach, to
                            prepare for events, the progress of which would combine the pleasing part of the duty of my particular profession with an
                            attempt to render essential service to my Country.
                        But Your Excellency well knows our present supplies and resources of ordnance and stores are totally
                            inadequate to the demands of an arduous operation. I have strained every nerve I possess, public and private, to obtain an
                            ample supply of shot and shells, which are made in our own Country to uncommon perfection—but in vain. Contracts which
                            have been made for those articles upon the prospect of an instant exigence, have been suspended or annihilated as soon as
                            that particular prospect subsided. And though we have by these transitory exertions obtained a considerable quantity of
                            those articles, yet the deficiency is still great. The greater part of the contracts which were made last campaign were
                            arrested by an order from the board of war, just as the furnaces began to work, to the great detriment and utter ruin of
                            some of the owners.
                        Powder is an article of which we are so deficient, that when a reasonable quantity shall be appropriated for
                            the use of the important posts in the Highlands (which ought to be well furnished under all circumstances) there will
                            litterally none remain.
                        Besides the want of cannon proper for a siege, shot, shells and powder, the laboratory upon which we must
                            almost entirely depend for the preparation of all our fixed stores, are from the best information I can procure, in such a
                            wretched condition for want of money, materials and workmen, that they are incapable of affording the least assistance.
                            That at Springfield is either entirely stop’d, or on the point of being so.
                        It is my opinion that unless new and vigorous measures are adopted for to provide every thing in the ordnance
                            department, that it will be in vain to place any dependence on it in its present wretched and palsied state. I may make
                            estimates it is true, and prefer them to the board of war, as I have done in times past, and probably they will meet the
                            same fate of being unattended to or disputed, until the moment of making proper provisions shall be past.
                        It may be said, that by making and presenting estimates in due season I shall exonerate myself from any
                            blame. That may be just, but experience proves that for want of means or from some other causes, they have been but little
                            attended to. I freely confess I much dislike to be placed in a situation where I shall have the appearance of
                            responsibility (and which from my office I must have) for the actions or measures of persons who perhaps are amenable to
                            no body, and who of consequence conduct business in a manner that may be most agreeable to their own ideas.
                        I thought it proper to state the above facts that your Excellency may know what degree of dependence can be
                            placed on the ordinary modes of supply. I exceedingly fear they will fail us. Possibly some assistance might be obtained
                            by an application to the respective States. But it will be difficult to procure much by such an application, because the
                            States have but small stocks of their own, and because it will interfere with a principle which each State has imbibed so
                            strongly as to become fixed habit, that it is bound, in the first place, to provide for its own defense. If the ordnance
                            and stores should arrive safely from France, which Your Excellency mentions have been sent for, we should I think be able
                            to procure in these States whatever else may be wanted, provided means are given, and great exertions and industry are
                            used by the persons whose business it may be to provide them.
                        I will as soon as possible make out an estimate on the principles given by Your
                            Excellency, which if You approve it, I shall take Your directions to whom I shall address myself, in order to attempt to
                            procure the articles it may contain. I have the honor to be with the greatest Respect Your Excellencys Most Obedient
                            Servant
                        
                            H. Knox
                        
                    